         Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 1 of 8



                                  STATEMENT OF OFFENSE

       United States law, Title 18, United States Code 2258A, requires Electronic Service

Providers (ESPs), such as Tumblr, 1 and Internet Service Providers (ISPs) to report any instances

that violate federal laws regarding the sexual exploitation of children. This law identifies the

National Center for Missing and Exploited Children (“NCMEC”) as the central repository for

these reports. The ESPs generate “Cybertip” reports where a suspected violation of federal child

exploitation laws has occurred, which are subsequently reviewed by NCMEC analysts who

forward this information to local law enforcement when they are able to determine the identity

and/or location of the target subject.

       On November 29, 2018, NCMEC received information from Tumblr that a Tumblr user,

later identified by the Metropolitan Police Department/Federal Bureau of Investigation Child

Exploitation and Human Trafficking Task Force (“CEHTTF”) as David Harris (herein

“HARRIS”) had uploaded to a Tumblr server media files that were suspected of containing child

pornography. NCMEC generated a Cybertip (Cybertip #                  ) in reference to this

information, and forwarded the data to the Northern Virginia Regional Internet Crimes Against

Children (“ICAC”) Task Force for further investigation.

       The CEHTTF was assigned the investigation regarding NCMEC Cybertip #                        .

Tumblr identified a total of ten files of suspected child pornography attributed to Cybertip

#            . The ten files included four videos and six images that had been uploaded to

Tumblr between September 7, 2018 and October 11, 2018. Tumblr reported that its employees

had viewed all of these files prior to sending the information to NCMEC.


1
 Tumblr is a micro-blogging and social networking website that allows users to post multimedia
and other content to a short form blog. These blogs can be followed by other Tumblr users.


                                                 1
         Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 2 of 8



        A member of the CEHTTF reviewed the files provided by Tumblr as part of CyberTip

#          . They depicted as follows:

    •   A video depicting a pre-pubescent African-American female inserting her own fingers

        into her vagina;

    •   An image depicting a pre-pubescent African-American female inserting her own fingers

        into her vagina. This image appears to be a screenshot of the video described above.

    •   A video depicting a pre-pubescent African-American female with her vagina and

        anus/buttocks exposed to the camera, with another young African-American female’s

        finger inserted into the vagina of the prepubescent female’s vagina. This video was

        uploaded to Tumblr by HARRIS three separate times;

    •   An image depicting a pre-pubescent Caucasian male laying completely nude on a bed

        with his face covered and genitals exposed;

    •   An image depicting a pre-pubescent Caucasian female inserting her own fingers into her

        vagina and with her right breast exposed;

    •   An image depicting a pre-pubescent African-American female exposing her right breast

        to the camera from underneath a t-shirt. This image is repeated three times, and is a

        screenshot of the second video described above.

        Tumblr advised that the Tumblr user who had uploaded the images to their Tumblr

account used a Tumblr screen name of “ITSMEUSEE90” and provided an email address of

                                   . Several internet protocol (IP) addresses had been identified

by Tumblr as being used to access Tumblr by the user who posted the images and videos

described above. The IP addresses included an IP of                                             ,

which had accessed Tumblr on October 16, 2018. This IP address resolved to a Comcast Server.


                                                 2
         Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 3 of 8



       A member of the CEHTTF issued an administrative subpoena to Comcast to identify the

user of the above IP address. Comcast subsequently reported that the IP address was being used

by HARRIS, with a physical service address of

                          . HARRIS provided a telephone number of                   , and an

email user identification of                                    to Comcast for billing

purposes. Comcast reported that the above IP address was dynamically assigned, that is, the IP

address would be assigned to different users from time to time – but was assigned to HARRIS

for the time period when the Tumblr account was accessed on October 16.

       Investigation by the CEHTTF revealed that HARRIS has resided at the address of

                                                      since March 10, 2008.   In addition,

members of the CEHTTF searched the internet for websites using the keyword,

“ITSMEUSEE90,” the screen name used by HARRIS for his Tumblr account. HARRIS

maintained accounts using this same username on KIK Messenger, Snapchat, and Vine. An

agent with the CEHTTF searched the KIK Messenger 2 application for the username

“ITSMEUSEE90,” and located an active KIK Messenger account the profile picture for which

depicted HARRIS.

       On May 28, 2019, members of the CEHTTF executed the search warrant issued by the

United States District Court for the District of Columbia at HARRIS’s residence,

                               . HARRIS was present in the home at the time of the search,

along with three other residents of the apartment. HARRIS was advised at the time of execution




2
  KIK Messenger is a mobile application that allows users to exchange messages and content,
including images and videos, individually or in groups.
                                                3
        Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 4 of 8



of the warrant that he was not under arrest or in custody. HARRIS was also advised that the

CEHTTF was only executing a search warrant at his residence, not an arrest warrant.

       HARRIS agreed to a voluntary, non-custodial interview at the time of the execution of

the search warrant regarding the distribution of child pornography from his residence. HARRIS

was advised that he was not in custody, not under arrest, did not have to speak to the members of

the CEHTTF, and could end the interview at any time. The interview was audio recorded and

conducted in a vehicle outside of HARRIS’s residence.

       HARRIS reported he had an email address of                               , and that he had

a Tumblr account, but that it had been “hacked” some months before. HARRIS related that he

received suspicious activity alerts from several social media accounts, to include his Tumblr

account, to his email accounts,                           and                          . HARRIS

reported his Tumblr account was either “busta2019,” “busta5131,” “itsmeusee,” or “rebelgod”

because those were accounts names he used regularly. HARRIS reported using the Tumblr

account to look at pornography. HARRIS thought some of the videos or images were “suspect,”

but stated that he believed that generally, if the images were on Tumblr, they must depict

someone 18 years old.

       The following items were collected as evidence from HARRIS’s residence:

           •   ASUS laptop computer, Model X202E, SN: DBN0BC076336469

           •   Samsung Galaxy S9, Model SM-G960U, IMEI:                            , with SIM

               card and SD card

           •   Samsung Galaxy S7, no SIM card, Model SM-G930T

           •   Samsung telephone, with SIM card, Model SM-J737T

           •   LG cellular telephone, with SIM card, Model LS675


                                                4
           Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 5 of 8



          HARRIS identified the Samsung Galaxy S9, Model SM-G960U, as his telephone which

he used for work. The phone required a password, and HARRIS provided a password for the

phone, but it did not unlock the phone. An SD card and SIM card were found inside the cellular

device.

          On May 29, 2019, an agent with CEHTTF attempted to conduct a forensic extraction of

the contents of HARRIS’s cellular phone by bypassing the lock on the phone. This attempt was

unsuccessful, as the phone required a password to start up the telephone. On July 23, 2019, the

16 GB “PNY” SD card was removed from HARRIS’s cellular phone and was inserted into a

forensic tool for review. The SD card contained several folders, and one was labeled “Az.”

Inside the “Az” folder was another folder labeled “AzRecorderFree,” which contained numerous

videos of child pornography to include some videos that had been uploaded to HARRIS’s

Tumblr account, “ITSMEUSEE90.” A sample of the child pornography videos are described

below:

   •      A video titled “2018_09_07_05_50_29,” approximately 50 seconds in length, depicted a

          prepubescent African-American female wearing a white tank top inserting a finger into

          her vagina. A portion of this video was uploaded to Tumblr by “ITSMEUSEE90” and

          contained in the Cybertip #           . The video was a recorded screen capture of what

          was being played on a phone, and at the end of the video, the video depicted alert banners

          for various applications. One alert banner depicted information for Gmail account

                                    .




                                                  5
     Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 6 of 8



•   A video titled “2018_10_19_12_32_26,” approximately 1 minute and 18 seconds in

    length, depicted a prepubescent African-American female with her vagina and anus

    exposed to the camera. Another young African-American female inserted her fingers

    into the exposed vagina of the prepubescent female. A portion of this video was uploaded

    to Tumblr by “ITSMEUSEE90” and was contained in the Cybertip #                    . The

    video was a recorded screen capture of what was being played on a phone, and at the end

    of the video, the video depicted alert banners for various applications. One alert banner

    depicted information for Tumblr account “ITSMEUSEE90.”

•   A video titled “2018_11_15_22_46_40,” approximately 50 seconds in length, depicted a

    prepubescent African-American female using her hands to masturbate the penis of an

    adult. At one point in the video, the adult male exposed the prepubescent female’s breast.

    The video was a recorded screen capture of what was being played on a phone, and at the

    end of the video, the video depicted alert banners for various applications. One alert

    banner depicted information for Gmail account                              , and another

    alert banner depicted information for Tumblr account “ITSMEUSEE90.”

•   A video titled “2018_10_13_06_42_54,” approximately 2 minutes and 11 seconds in

    length, depicted a prepubescent Caucasian female pull her shorts to the side and expose

    her vagina. Later in the video, the camera was placed in close proximity of the

    prepubescent female’s vagina, and the prepubescent female touched her vagina with her

    fingers. The video was a recorded screen capture of an application in which users can

    live stream their activity. The name of the live stream platform was visible in the live

    stream video. Comments from other users who were viewing the live stream were

    visible on the application. At the end of the recording, the video depicted alert banners


                                             6
         Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 7 of 8



        for various applications on the phone used to create the screen capture. One alert banner

        depicted information for Gmail account                             .

    •   A video titled “2018_09_14_15_27_57,” approximately 1 minute and 58 seconds in

        length, depicted a prepubescent African-American female pull her underwear down

        exposing her vagina. The prepubescent came closer to the camera, turned around, and

        bent over exposing her vagina and anus to the camera. The prepubescent female also

        spread her vagina for the camera with her fingers. The video was a recorded screen

        capture of an application in which users can live stream their activity. The name of the

        live stream platform was visible in the live stream video. Comments from other users

        who were viewing the live stream were visible on the application. At the end of the

        recording, the video depicted alert banners for various applications on the phone used to

        create the screen capture. One alert banner depicted information for Gmail account

                                  .

        All the videos described above were known to be recorded screen captures using a

telephone belonging to HARRIS because the phone applications were visible either in the

beginning and/or ending of the recording. These applications used accounts specific to

HARRIS. At the end of each recorded screen capture session, the notification banner for

application “AZ Screen Recorder” 3 was visible, and the square shaped “stop” button was visible

and sometimes selected before the recording ended.




3
 AZ Screen Recorder is a free application to record everything that happens on the screen of an
Android device.
                                                 7
            Case 1:19-mj-00207-GMH Document 1-1 Filed 08/01/19 Page 8 of 8



           In the beginning of video “2018_09_07_05_50_29,” there is a notification at the top of

the screen that stated “Pull down notification to stop recording.” For each screen recorded

session, the notification bar is pulled down to reveal the “AZ Screen Recorder” start and stop

buttons. The recordings found on the SD card of the telephone belonging to HARRIS were in a

folder labeled “AzRecorderFree.” Additionally, the screen recorded sessions captured the audio

from the telephone. HARRIS could be heard at times, for example, when he took a phone call

during one recorded session, 4 and in another session, sounds of masturbation were present. In

one recording, HARRIS can be seen masturbating in the reverse camera while an apparent minor

is seen playing with the camera.

                                                     Respectfully submitted,




                                                     Laura Calvillo
                                                     Special Agent
                                                     FBI / Child Exploitation & Human Trafficking TF



           Subscribed and sworn to before me on this 1st day of August, 2019




                                                     _________________________________________
                                                     G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE




4
    Members of the CEHTTF are familiar with HARRIS’s voice based on his prior interview.

                                                        8
